Citation Nr: 0636552	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for eczema.  

2.  Entitlement to an increased disability rating for 
cervical strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973 and from November 1990 to October 1991.  The 
veteran also had service in the New Jersey Army Nation Guard 
(ANG).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in January 
2001, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey and from rating decisions 
dated in June 2002 and August 2002 from the RO in 
Philadelphia, Pennsylvania.  

In January 2001, the RO denied the claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In June 2002, the RO denied the claim of entitlement 
to service connection for eczema.  The veteran filed timely 
Notice of Disagreements for these two claims, he was provided 
with a Statement of the Case (SOC), and he perfected his 
appeal before the Board.  

In August 2002, the RO denied the claim of entitlement to an 
increased rating for the service-connected cervical spine 
disability and continued the 10 percent disability rating, 
which had been in effect since October 1999.  The RO also 
denied the claim of entitlement to service connection for  
posttraumatic stress disorder (PTSD) and entitlement to 
service connection for exposure to low level depleted uranium 
radiation.  These claims are not currently on appeal before 
the Board, as a review of the claims file shows that the 
veteran did not appeal these issues.  

The veteran underwent VA examination in April 2004 and the RO 
determined that findings from the examination warranted a 
higher rating.  In March 2006, the RO awarded a 20 percent 
disability rating for the service-connected cervical spine 
disability, effective April 15, 2004.  Pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), the veteran is presumed to be 
seeking the maximum benefit allowed by law.  Consequently, 
although the RO increased the veteran's disability rating for 
the service-connected cervical spine disability, the claim 
remains in controversy because less than the maximum benefit 
has been awarded.  

In June 2003, the veteran presented personal testimony before 
a Decision Review Officer at an RO hearing.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board finds that an evaluation of a total 
disability rating based upon individual unemployability 
(TDIU) is inextricably intertwined with the issue of 
entitlement to service connection for eczema and the issue of 
entitlement to an increased rating for the service-connected 
cervical spine disability; therefore, the issue of 
entitlement to a TDIU is held in abeyance pending completion 
of the development discussed below.  See Hoyer v. Derwinski, 
1 Vet. App. 208, 209-10 (1991).  

The veteran is in receipt of service-connected disability 
benefits for cervical strain.  A review of the claims file 
includes evidence which shows that he is currently diagnosed 
as having degenerative disc disease (DDD) of the cervical 
spine with radiculopathy.  Additional development is 
necessary prior to the Board's adjudication of this issue, as 
this evidence raises the question of whether DDD is related 
to the veteran's service-connected cervical strain.  



Outstanding Service Medical Records

The veteran has verified active duty service from August 1973 
to December 1973 and from November 1990 to October 1991.  The 
veteran served in the New Jersey Army National Guard (ANG) 
and was discharged from the ANG in October 1998.  

In December 2003, the RO contacted the retired records 
section of the New Jersey DMAVA and requested the veteran's 
New Jersey ANG records.  A review of the claims file shows 
that there is no response to this December 2003 request.  
While the RO noted in the February 2004 Statement of the Case 
(SOC) that the veteran's ANG records, dated from December 
1983 to October 1998, had been obtained, a review of the 
claims file does not show that these records have been 
obtained and associated with the claims file.  Contact the 
NPRC and/or the New Jersey Adjutant General Office and 
request the veteran's medical records for his ANG service.  
Instruct NPRC or the New Jersey Adjutant General Office to 
provide a negative response in the event that the service 
medical records cannot be located and/or obtained.  


Entitlement to an Increased Rating for the Service-Connected 
Cervical Spine Disability

During the pendency of the appeal, the RO assigned a 20 
percent disability rating for cervical strain, effective 
April 15, 2004, the date of the VA examination which included 
medical findings that, according to the RO, demonstrated 
entitlement to an increased rating.  Essentially, the veteran 
maintains that the service-connected cervical spine 
disability is more than 20 percent disabling and that he is 
entitled to the next higher rating.  

On VA examination, dated in June 2000, the veteran was 
diagnosed as having degenerative disc disease at C6-7.  On VA 
examination, dated in April 2003, the examiner's impression 
was that the veteran suffered from degenerative joint and 
degenerative disc disease (DDD) of the cervical spine at 
multiple levels and herniated disc at C5, C6 with 
radiculopathy.  

On VA examination, dated in April 2004, the veteran's 
cervical spine was evaluated.  The examiner stated that the 
veteran has degenerative joint disease and DDD at multiple 
levels of the cervical spine with atypical cervical 
radiculopathy on the right.  The examiner opined that it is 
as likely as not that the herniated disc at C5-C6 with 
radiculopathy is due to whatever injury may have caused the 
cervical strain, but that the cervical strain did not cause 
herniated disc and radiculopathy.  It is noted that the 
neuropathy is manifested by upper extremity sensory 
disturbance and muscle weakness and that it goes far beyond 
what would be explained by disturbance of one or more nerve 
root.  Given, the foregoing, the RO should adjudicate the 
inextricably intertwined issue of entitlement to service 
connection for DDD of the cervical spine. 

Prior to such adjudication, on remand, schedule the veteran 
for VA orthopedic and neurologic examinations.  The examiner 
should determine and report all disabilities of the veteran's 
cervical spine and should state whether the disabilities of 
the cervical spine are related to the in-service injury noted 
in the July 1991 service medical record.  The examiner should 
state whether DDD of the cervical spine with radiculopathy is 
related to the service-connected spine disability of cervical 
strain or whether it is related to an in-service injury.  To 
the extent that it is possible, the examiner should list all 
of the manifestations of the cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and/or the New Jersey 
Adjutant General Office and request the 
veteran's medical records associated with 
his New Jersey Army National Guard (ANG) 
service which ended in October 1998.  
Instruct NPRC or the New Jersey Adjutant 
General Office to provide a negative 
response in the event that the service 
medical records cannot be located and/or 
obtained.  

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the etiology and the current 
severity of the veteran's cervical spine 
disability.  All necessary tests should 
be performed, including range of motion 
studies.  The veteran's entire claims 
file, to include the service medical 
records, must be made available for 
review by the examining physician.  All 
medical findings are to be reported in 
detail.  

The examiner should determine and report 
all disabilities of the veteran's 
cervical spine.  The examiner should be 
requested to state whether it is at least 
as likely as not (50 percent probability 
or greater) that the degenerative disc 
disease (DDD) of the cervical spine is 
related to the in-service injury noted in 
the July 1991 service medical record, 
and/or whether DDD of the cervical spine 
with radiculopathy is related to the 
service-connected cervical spine strain.  
The examiner should also do the 
following:

a) list all of the manifestations of 
DDD with radiculopathy,

b) list all of the manifestations of 
cervical strain, and 

c)  report all neurologic 
manifestations associated with DDD 
of the cervical spine.  

The rationale for all opinions expressed 
should be set forth.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claims.  

4.  The RO must review the claims file 
and ensure that that the requested ANG 
records have been obtained and associated 
with the claims file, and that the  
examination report is responsive to the 
directives of this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate the 
claims, including the claim of service 
connection for DDD of the cervical spine, 
and if the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  The appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


